Company Contact: Eric K. Hagen July 29, 2015 Title: Vice President, Investor Relations For immediate release Phone: 303.837.1661 Email: Eric.Hagen@whiting.com Whiting Petroleum Corporation Announces Second Quarter 2015 Financial and Operating Results · Record Q2 2015 Production of 170,245 BOE/d, a 2% Increase over Q1 2015; Exceeds High End of Guidance Despite 8,300 BOE/d Property Sales · Adjusted Net Income of $9.2 Million or $0.04 per Diluted Share · Q2 2015 Discretionary Cash Flow Totals $380.7 Million, a 53% Increase Over Q1 2015 · Enhanced Completions Deliver 40% to 50% Production Increases Across Multiple Williston Basin Areas; Enhanced Completion Dunn County Well Tests at 4,300 BOE/d · Redtail Niobrara Field Production of 17,065 BOE/d in Q2 2015, Up 31% Over Q1 2015 · $185 Million Additional Q2 2015 Non-Core Property Sales; $300 Million of Total Asset Sales in 1H 2015 · 2015 Capital Budget Revised to $2.15 Billion for 6.5% Production Growth DENVER – July 29, 2015 – Whiting’s (NYSE: WLL) production in the second quarter 2015 totaled 15.5 million barrels of oil equivalent (MMBOE), 89% crude oil/natural gas liquids (NGLs).Second quarter 2015 production averaged 170,245 barrels of oil equivalent per day (BOE/d).This represents a 2% increase over the first quarter 2015 despite non-core property sales of 8,300 BOE/d. James J. Volker, Whiting’s Chairman, President and CEO, commented, “Net of the sale of 8,300 BOE/d of production in the first half of 2015 from non-core assets, we project full-year 2015 production of 59.5 MMBOE or 6.5% growth over 2014.We plan to run eight rigs in the second half of 2015 versus our original plan for 11 rigs and have established a new 2015 capital budget of $2.15 billion versus our previous estimate of $2.3 billion.” Mr. Volker continued, “Our financial position remains strong.Year-to-date, we have sold $300 million of assets, which more than funds the increase in our capital budget.We ended the second quarter with $60 million in cash and nothing drawn on our $4.5 billion borrowing base.In addition, we anticipate further non-core asset sales by year end. Assuming no further asset sales in 2015, a Q4 2015 production rate of approximately 153,000 BOE/d, an eight rig program (six in the Bakken and two in the Niobrara) in 2016, and $50 per Bbl / $3 per MMBtu NYMEX prices, we expect 2016 capex and discretionary cash flow to be approximately equal at $1 billion and 2016 production to flatten out and average approximately 147,000 BOE/d.” Operating and Financial Results The following table summarizes the operating and financial results for the second quarter of 2015 and 2014: Three Months Ended June 30, Change Production (MBOE/d) 55% Discretionary cash flow-MM (1) $ $ (32%) Realized price ($/BOE) $ $ (46%) Total revenues-MM $ $ (29%) Net income (loss) available to common shareholders-MM (2) $ ) $ (199%) Per basic share $ ) $ (157%) Per diluted share $ ) $ (158%) Adjusted net income available to common shareholders-MM (3) $ $ (95%) Per basic share $ $ (97%) Per diluted share $ $ (97%) A reconciliation of net cash provided by operating activities to discretionary cash flow is included later in this news release. For the three months ended June 30, 2015, net loss available to common shareholders included $144 million of pre-tax, non-cash derivative losses or $0.44 per basic and diluted share after tax. For the three months ended June 30, 2014, net income available to common shareholders included $21 million of pre-tax, non-cash derivative losses or $0.11 per basic and diluted share after tax. A reconciliation of net income (loss) available to common shareholders to adjusted net income (loss) available to common shareholders is included later in this news release. 2 The following table summarizes the first six months operating and financial results for 2015 and 2014: Six Months Ended June 30, Change Production (MBOE/d) 61% Discretionary cash flow-MM (1) $ $ (39%) Realized price ($/BOE) $ $ (49%) Total revenues-MM $ $ (29%) Net income (loss) available to common shareholders-MM (2) $ ) $ (198%) Per basic share $ ) $ (163%) Per diluted share $ ) $ (163%) Adjusted net income (loss) available to common shareholders-MM (3) $ ) $ (110%) Per basic share $ ) $ (106%) Per diluted share $ ) $ (107%) A reconciliation of net cash provided by operating activities to discretionary cash flow is included later in this news release. For the six months ended June 30, 2015, net loss available to common shareholders included $184 million of pre-tax, non-cash derivative losses or $0.62 per basic and diluted share after tax. For the six months ended June 30, 2014, net income available to common shareholders included $45 million of pre-tax, non-cash derivative losses or $0.24 per basic share and $0.23 per diluted share after tax. A reconciliation of net income (loss) available to common shareholders to adjusted net income (loss) available to common shareholders is included later in this news release. $185 Million of Additional Q2 Non-Core Property Sales; $300 Million in First Half 2015 As detailed in our press release dated July 17, 2015, during the second quarter 2015, Whiting sold two packages of older, conventional, operated and non-operated properties to private buyers for a total of $185 million.Including $108 million of non-core property sales announced in Whiting’s first quarter 2015 financial and operating results press release, year-to-date Whiting has completed a total of $293 million of non-core asset sales.These assets had reserves of 26.2 MMBOE (67% oil) and estimated remaining 2015 production of 8,300 BOE/d.The sales were consistent with Whiting’s continuing 2015 plans to sell mature properties with higher LOE per BOE than its core Bakken and Niobrara assets.LOE for the properties averaged approximately $20.00 per BOE versus $6.50 per BOE in the Bakken and $7.50 per BOE in the Niobrara. In addition, during the second quarter Whiting received $6.0 million of proceeds from fees and an approximate proportionately reduced 5% overriding royalty interest from the sale of its working interest in select non-operated wellbores in the Bakken/Three Forks play in the Williston Basin.This brings total first half 2015 asset sales to $300 million. 3 Operations Update Core Development Areas Williston Basin Development We hold 1,172,198 gross (736,699 net) acres in the Williston Basin of North Dakota and Montana.In the second quarter 2015, production from the Bakken/Three Forks averaged a record 135,835 BOE/d, a sequential increase of 2% over the first quarter 2015.The Bakken/Three Forks represented 80% of Whiting’s total second quarter production. Larger Volume Completions Deliver 40-50% Production Increases. We have been testing larger volume completions across our acreage in the Williston Basin.These completions incorporated sand volumes of four to six million pounds with well costs ranging from $6.5 million to $7.5 million.As detailed in our press release dated July 17, 2015, enhanced completion wells have resulted in production increases relative to offset wells of 40% at our Polar field, 50% at our Walleye field, and 50% at our Pronghorn field. Results from enhanced completion wells in all three areas are outperforming our 700 MBOE type curve. Enhanced Completion Dunn County Well Flows at 4,300 BOE/d. On July 22, 2015 the Skunk Creek 1-8-17-15H tested at a 24-hour initial production rate of 4,300 BOE/d from the Middle Bakken formation.This is the highest test rate recorded by Whiting and to date one of the best wells drilled in Dunn County.The well was a hybrid style completion with 32 stages and 6.2 million pounds of sand with an estimated well cost of $6.8 million. Denver Julesburg Basin Development We hold a total of 167,070 gross (128,447 net) acres in our Redtail field, located in the Denver Julesburg Basin in Weld County, Colorado.Whiting has established production in four zones, the Niobrara “A”, “B” and “C” zones and the Codell/Fort Hays formations.Net production from the Redtail field averaged 17,065 BOE/d in the second quarter 2015, a 31% sequential increase over the first quarter 2015. We continue to expand our Codell/Fort Hays drilling program.The Razor 11G-0210B well was recently completed in the Codell/Fort Hays formation and has been flowing back for approximately 12 days.Early results have been strong with recent 24-hour production rates in excess of 460 BOE/d.Our first Codell/Fort Hays formation test, the Razor 25B-2551 well, averaged 289 BOE/d in its first 290 days on production.The Codell formation is prospective throughout our acreage base at Redtail. 4 Our Horsetail 30F pad was designed to test downspacing potential in the Niobrara “A”, “B” and “C” zones.This eight-well pad was drilled on a 32-well spacing pattern that equates to eight wells in the “A” zone, 16 wells in the “B” zone and eight wells in the “C” zone on a fully developed spacing unit.This compares to our typical 16 wells per drilling unit spacing pattern in the “A” and “B” zones.The pad has been on production for approximately 80 days with increasing rates.Recent performance has been very encouraging with peak seven-day average rates in excess of 500 BOE/d per well. Construction at phase two of our Redtail gas plant is nearing completion and the plant should be fully commissioned by the end of August 2015.This will expand plant inlet capacity from 20 MMcf per day (MMcf/d) currently to 50 MMcf/d in third quarter of 2015 and 70 MMcf/d in the first half of 2016.The expanded gas plant will allow for planned development of the field in an environmentally responsible manner as we profitably capture the gas and NGLs produced at the field. Other Financial and Operating Results The following table summarizes the Company’s net production and commodity price realizations for the quarters ended June 30, 2015 and 2014: Three Months Ended June 30, Production Change Oil (MMBbl) 55% NGLs (MMBbl) 65% Natural gas (Bcf) 48% Total equivalent (MMBOE) 55% Average sales price Oil (per Bbl): Price received $ $ (47%) Effect of crude oil hedging (1) ) Realized price $ $ (43%) Weighted average NYMEX price (per Bbl) (2) $ $ (44%) NGLs (per Bbl): Realized price $ $ (57%) Natural gas (per Mcf): Realized price $ $ (72%) Weighted average NYMEX price (per Mcf) (2) $ $ (44%) Whiting received $41 million and paid $5 million in pre-tax cash settlements on its crude oil hedges during the second quarter of 2015 and 2014, respectively.A summary of Whiting’s outstanding hedges is included later in this news release. Average NYMEX prices weighted for monthly production volumes. 5 Second Quarter and First Half 2015 Costs and Margins A summary of production, cash revenues and cash costs on a per BOE basis is as follows: Three Months Ended Six Months Ended June 30, June 30, (per BOE, except production) Production (MMBOE) Sales price, net of hedging $ Lease operating expense Production tax Cash general & administrative Exploration Cash interest expense Cash income tax expense (benefit) ) - $ Second Quarter and First Half 2015 Drilling and Expenditures Summary The table below summarizes Whiting’s operated and non-operated drilling activity and capital expenditures for the three and six months ended June 30, 2015: Gross/Net Wells Completed Total New % Success CAPEX Producing Non-Producing Drilling Rate (in MM) Q2 15 131 /78.7 0 /0 131/78.7 100% / 100% $751.3 (1) 6M 15 376 / 186.1 1 / 0.9 377 / 187.0 99.7% / 99.5% $1,586.5 (2) Includes $10 million for land, $43 million for facilities and $22 million in drilling rig early termination fees. Includes $21 million for land, $92 million for facilities and $65 million in drilling rig early termination fees. Outlook for Third Quarter and Full-Year 2015 The following table provides guidance for the third quarter and full-year 2015 based on current forecasts, including Whiting’s full-year 2015 capital budget of $2.15 billion: Guidance Third Quarter Full-Year Production (MMBOE) - - Lease operating expense per BOE $ - $ $ - $ General and administrative expense per BOE $ - $ $ - $ Interest expense per BOE $ - $ $ - $ Depreciation, depletion and amortization per BOE $ - $ $ - $ Production taxes (% of sales revenue) 8.5% - 8.7% 8.5% - 8.9% Oil price differentials to NYMEX per Bbl (1) (
